PER CURIAM.
After a jury trial, the appellant was found guilty of the crime of robbery, and sentenced on March 6, 1959, to imprisonment in the state penitentiary for the remainder of his natural life. The record reveals substantial evidence of appellant’s guilt, and the trial was regular in all respects. This is an appeal from a denial of appellant’s fifth motion to vacate judgment and sentence.1
Appellant presents seven points on appeal. Points one and five claim that appellant was ineffectively represented by private counsel. We have read the record and find no basis for this allegation. In addition, see Humphries v. State, Fla.App.1970, 232 So.2d 23.
Point two was raised here before and, although not discussed, decided adversely to appellant in Poss v. State, Fla.App.1964, 169 So.2d 845. Point three does not present grounds for relief. See United States v. Wade, 388 U.S. 218, 87 S.Ct. 1926, 18 L.Ed.2d 1149 (1967); Stovall v. Denno, 388 U.S. 293, 87 S.Ct. 1967, 18 L.Ed.2d 1199 (1967). Point four is covered by State v. Hernandez, Fla.1968, 217 So.2d 109. Point six is not a ground for relief. See Powe v. State, Fla.1968, 216 So.2d 446. Point seven is refuted by the record. See Fast ,v. State, Fla.App.1969, 221 So.2d 203.
Affirmed.

. See Poss v. State, Fla.App.1964, 169 So.2d 845; Poss v. State, Fla.App.1965, 178 So.2d 631; Poss v. State, Fla.1966, 188 So.2d 314.